ON MOTION

ORDER

LINN, Circuit Judge.
Jeffry Jovan Philyaw moves without opposition to remand this appeal to the United States Patent and Trademark Office.
Philyaw states that the basis of the remand is to allow him to file a Request for Continued Examination pursuant to 37 C.F.R. § 1.114. Section 1.114 may allow an applicant, inter alia, to submit additional information, including an information disclosure statement, an amendment to the written description, claims or drawings, new arguments or new evidence in support of patentability. .
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The motion to remand is granted.
(2) All other motions are deemed moot.
(3) All sides shall bear their own costs.